DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 4/19/2021. Claim 18 was cancelled and claims 19-31 have been added.  Claims 11 – 17 and 19 – 31 are now pending in the application. 
2.	The previous 35 USC 101 and 112 rejections of claims 11-18 are withdrawn in light of Applicant’s amendment and remarks.  
Election/Restrictions
3.	Newly submitted claims 24 – 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The elected invention and the new claims are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a textile and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 22 and 23 all refer to a percentage without defining the base unit. Thus, these claims fail to distinctly claim the subject matter of the invention and are therefore indefinite. For the purposes of examination, the claims will be interpreted as percent by weight.

Claim Analysis
6.	Summary of Claim 11:
A water-based coating composition with a low content of volatile organic compounds (VOC) and high resistance to dirt, said coating composition comprising: 

dispersions of polymers in water or latex or latexes or polymers in solution, wherein the polymers have a Tg of less than 55°C; 

and coalescents with the following structure: R1-B-A-B-R2, 

wherein: R1 and R2 may be the same or different, R1 and R2 are saturated C5-C7 or C5 -C7 alkoxylated derivatives, B is O-C=O, wherein the carbon of the ester group is bonded to the carbon of the group A, A is (CH2) wherein n=1 to 8; 

wherein: the coalescents are derived from diesters and come from reactions of only a single diacid with alcohols, wherein diesters of adipic, glutaric and succinic acid blends and alcohols, adipic, glutaric and succinic acid blends and glycol ethers, diacids and diols from vegetable sources and 2-ethyl hexyl succinate are excluded, 

the coalescents have a purity of 80 to 99.9% by weight, 

the coalescents have a molecular weight ranging from 240 to 320 units of atomic mass, 

and a boiling point of greater than 260°C.

 
Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11, 14-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as obvious over Turk et al. (US PG Pub 2014/0243446 A1 as listed on the IDS dated 10/25/2019) as evidenced by Orgal Product Data Sheet.
The disclosure of Turk et al. is adequately set forth on pages 6 – 9 of the Office Action dated 11/18/2020 and is incorporated herein by reference.

Regarding claims 11, 19-21, Turk et al. teach coating compositions containing latex emulsion polymers in liquid solvents and coalescing agents having low VOC’s [0003-0004], wherein the coating composition has decreased dirt pickup [0050] thereby reading on the “high resistance to the dirt” as required by the instant claim, wherein the coalescent agents have a general formula of


    PNG
    media_image1.png
    95
    238
    media_image1.png
    Greyscale

wherein Z is C1-C10, X is =O, Y is H and R1 and R2 are independently selectable and comprise a C4-C12 or a derivative thereof (claim 1, [0018]) thereby reading on the structure of the instant claim when R1 and R2 are C5-C7, wherein in the preferred embodiments only one type of diacid is used to form the coalescing agent (not a blend; see Example 1, Table 1) thereby further reading on the coalescent derived from diesters coming from one type of diacid with alcohol, wherein the succinic acid may be obtained from any source [0030] thereby reading on the ‘from vegetable sources and 2-ethyl hexyl succinate are excluded’ as required by the instant claim, wherein the coalescing agent has a molecular weight ranging from 200 amu to an upper limit of 500 amu [0025], and wherein the coalescing agent has a boiling point ranging from 300 or 350 °C to an upper limit of about 450 or 400 or 350 °C [0027] thereby reading on the range (greater than 260 °C and greater than 280 °C) as required by the instant claim.
Turk et al. and the claims differ in that Turk et al. do not teach the exact same range for the R1 and R2 groups as recited in the instant claims, and do not teach the exact same range for the molecular weight.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range for R1 and R2 taught by Turk et al. (C4-C12) overlap the instantly claimed range (C5-C7) and therefore are considered to establish a prima facie case of obviousness.  Furthermore, the range of molecular weight (200 amu to 500 amu) overlaps the instantly claimed range (240 to 320 units of atomic mass). It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 
Turk et al. do not particularly teach the Tg of the polymers or the purity of the coalescent agents.
However, Turk et al. teach Orgal ®P086V (Table 1) which has a MFFT of 14°C as evidenced by the Orgal Product Data incorporated herewith. The MFFT (minimum film formation temperature) of Orgal ®P086V is within the same range of the MFFT for the latexes used in the present application (see Fig. 3 of the instant application). Also, MFFT is directly proportional to the glass transition temperature of a polymer. As such, the Tg of the polymers of Turk et al. are expected to fall within the range of Tg as required by the instant claim (less than 55°C and less than 40 °C). Furthermore, regarding the purity of the coalescent agents, the coalescent agents of the instant application are formed in a substantially identical method as those taught in Turk et al. (Examples). As such, the purity of these coalescent agents are expected to be within the claimed range of purity (80 to 99.9% and 95 to 99.9%) as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Regarding claims 15-16 and 23, Turk et al. teach the amount of the coalescing agent is about 1% to about 30% [0032] wherein in a preferred embodiment the coalescing agent is present in an amount of 17.71 (Table 1) thereby reading on the claimed ranges of 0.1 to 50%, 0.5 to 35% and from 1 to 12% with sufficient specificity.
Regarding claim 17, Turk et al. teach the coalescing agents are succinates (Formula II, [0018] and Table 1). 
Turk et al. do not particularly teach isopentyl succinate.
However, Turk et al. teach the general formula shown above, wherein R1 and R2 is selected from C4-C12 or a derivative thereof and can be branched [0018]. Therefore, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range for R1 and R2 taught by Turk et al. (C4-C12) overlap the instantly claimed isopentyl succinate and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 

9.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Turk et al. (US PG Pub 2014/0243446 A1 as listed on the IDS dated 10/25/2019) as evidenced by Orgal Product Data Sheet in view of Zhou (PG Pub 2009/0198002 A1 as listed on the IDS dated 10/25/2019).
The disclosure of Turk et al. in view of Zhou is adequately set forth on page 9 of the Office Action dated 11/18/2020 and is incorporated herein by reference.


Turk et al. are silent regarding a C5 alcohol from fusel oil.
Zhou et al. teach low VOC coalescing agents for coating compositions wherein the compositions are comprised of succinic diacids and C4-C8 alcohol [0009] from fusel oil ([0047], claim 9) thereby reading on the C5 alcohol from fusel oil as required by the instant claim. Zhou et al. teach a low VOC coalescing agent for coating compositions containing fusel oil as a functional equivalent to the alcohol [0047] as disclosed by Turk et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). It would have been obvious to one of ordinary skill in the art to use the C5 alcohol from fusel oil as disclosed by Zhou et al. in the coalescing agent of Turk et al., thereby arriving at the claimed invention.

10.	Claims 13 and 22 are rejected under 35 U.S.C. 103 as obvious over Turk et al. (US PG Pub 2014/0243446 A1 as listed on the IDS dated 10/25/2019) as evidenced by Orgal Product Data Sheet in view of Zhou (PG Pub 2009/0198002 A1 as listed on the IDS dated 10/25/2019) and Schaub et al. (US PG Pub 2013/0324770 A1).
The disclosure of Turk et al. in view of Zhou and Schaub et al. is adequately set forth on page 10 of the Office Action dated 11/18/2020 and is incorporated herein by reference.

Regarding claims 13 and 22, Turk et al. in view of Zhou teach the coating composition of claim 12 as set forth above and incorporated herein by reference.
Turk et al. in view of Zhou et al. are silent regarding the amounts of 3-methyl-butanol and 2-methyl-butanol in the C5 alcohol from the fusel oil. 


   Response to Arguments

11.	 Applicant's arguments and Affidavit filed 4/19/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Turk et al., Applicant states that the isopentyl succinate of the claimed embodiments has significantly improved properties as compared to the succinate of 2-ethylhexyl of Turk. In response, attention is drawn to the unexpected results presented in both the Affidavit and the Remarks, wherein it is acknowledged that improvements are demonstrated for the isopentyl succinate and sec-butyl succinate. However, the claim 11 is drawn to C5-C7. As such, the unexpected results are not commensurate in scope with the claim language.  For these reasons, Applicant's arguments are not persuasive. 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763